
	
		I
		112th CONGRESS
		2d Session
		H. R. 5226
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2012
			Mr. Mulvaney
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on check valves of steel,
		  having an opening less than approximately 7.62 cm. in diameter and certified by
		  the importer as meeting ASME III certification requirements (but not meeting
		  ASME B16.34 certification requirements) as approved for use in nuclear
		  facilities.
	
	
		1.Check valves of steel, having
			 an opening less than approximately 7.62 cm. in diameter and certified by the
			 importer as meeting ASME III certification requirements (but not meeting ASME
			 B16.34 certification requirements) as approved for use in nuclear
			 facilities
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Check valves of steel, having an opening less than
						approximately 7.62 cm. in diameter and certified by the importer as meeting
						ASME III certification requirements (but not meeting ASME B16.34 certification
						requirements) as approved for use in nuclear facilities (provided for in
						subheading 8481.30.20)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of the enactment of this Act.
			
